                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

WILLIE P. JAUDON,        )
                         )
     Plaintiff,          )
                         )
v.                       )                     CV419-081
                         )
U.S. RAILROAD RETIREMENT )
BOARD, et al.,           )
                         )
     Defendants.         )

                                 ORDER

     The defendants in this case, the United States Railroad Retirement

Board and United States Social Security Administration have moved to

dismiss it on several grounds. Doc. 8. For the reasons explained below,

the Court declines to reach the motion at this time.          Consequently,

plaintiff’s motion to expedite determination on “the merits of [his] ‘Reply

to Motion to Dismiss,’” is DISMISSED as moot.            Doc. 17.   Finally,

plaintiff’s original complaint, which seeks equitable relief under the

Mandamus Act, 28 U.S.C. § 1361, or, alternatively, the All Writs Act, 28

U.S.C. § 1651, has been docketed as a motion. See doc. 1. Although it

seeks equitable relief, it does not seek preliminary relief. See Fed. R. Civ.

P. 65 (establishing the procedure for seeking preliminary equitable relief).
Accordingly, it should be construed as a Complaint seeking equitable

relief, not a motion. See Fed. R. Civ. P. 3 (“A civil action is commenced by

filing a complaint with the court.”). The Clerk is DIRECTED to amend

the docket accordingly.

      Among the issues raised in defendants’ motion to dismiss is their

contention that plaintiff has failed to effectively serve either defendant.

See doc. 8 at 14-16. As the defendants correctly point out, failure to

effectively serve is a jurisdictional defect. See, e.g., Pouyeh v. Pub. Health

Tr. of Jackson Health Sys., 718 F. App’x 786, 790 (11th Cir. 2017) (quoting

Pardazi v. Cullman Med. Crt., 896 F.2d 1313, 1317 (11th Cir. 1990)).

Plaintiff’s pro se status does not alter his responsibility to effectively serve

the defendants. See Kammona v. Onteco Corp., 587 F. App’x 575, 578

(11th Cir. 2014) (“While pro se pleadings are afforded some leniency, they

must still conform to procedural rules.”).

      The procedures for serving an agency of the United States

government are established by Fed. R. Civ. P. 4(i). The critical omission

in Jaudon’s service attempt is his failure to serve the United States. See

Fed. R. Civ. P. (4)(i)(2) (service on an agency requires that the plaintiff,

“serve the United States and also” provide notice to the agency (emphasis

                                       2
added)). Serving the United States requires that a plaintiff both (1) deliver

a copy of the complaint and summons to the United States attorney for

the district where the action is brought, and (2) send copies of the

complaint and summons to the Attorney General of the United States at

Washington, D.C. Fed. R. Civ. P. 4(i)(1)(A)-(B). The defendants submitted

declarations that no service had been made on either the United States

Attorney for this District or on the Attorney General. See doc. 8 at 14-15

(citing docs. 8-2 & 8-3). Plaintiff’s response does not dispute his failure to

serve either the United States Attorney or the Attorney General. See doc.

14 at 7.

      Although plaintiff has not effectively served either of the agency

defendants, and in light of his pro se status, the Court is inclined to afford

him an opportunity to cure the defects in the service of process. See

Horenkamp v. Van Winkle & Co., 402 F.3d 1129, 1132 (11th Cir. 2005)

(holding “that Rule 4(m) grants discretion to the district court to extend

the time for service of process even in the absence of a showing of good

cause,” and noting that the defendant “had notice of the suit”). The

defendants have established that service was defective, but their response

indicates that the Government had some notice of the suit. Since Jaudon

                                      3
did not comply with the service requirements imposed by Rule 4(i)(1), the

questions raised about whether the individual employees of the respective

agencies were proper recipients of service are moot. See doc. 8 at 16-16

(noting that employees served at the Railroad Retirement Board and

Social Security Administration are not authorized to accept service).

However, Jaudon would be well served to consider those issues should he

chose to pursue this case and attempt to perfect service.

     Therefore, plaintiff is DIRECTED to properly serve the Railroad

Retirement Board and Social Security Administration within sixty days of

the date of this Order. Failure to provide proof of service in compliance

with Fed. R. Civ. P. 4 within that period may result in a recommendation

of dismissal for failure to timely serve, see Fed. R. Civ. P. 4(m), or on

abandonment grounds, see Fed. R. Civ. P. 41(b).

     In addition to arguing that service was inadequate, the defendants

also argue that the Court lacks subject matter jurisdiction over Jaudon’s

suit. See doc. 8 at 9-12. If that argument were valid, the service issue

would be moot. It is not. The dispute does, however, illustrate plaintiff’s

failure to adequately establish the Court’s subject matter jurisdiction over

his claims. Accordingly, he must amend his pleading and clarify.

                                     4
      The defendants argue that the Court lacks jurisdiction to review

decisions by the Railroad Retirement Board and Social Security

Administration under the circumstances of this case. Jaudon responds by

pointing out that his Complaint does not seek review of those agencies’

decisions; it asserts a constitutional claim. See, e.g., doc. 1 at 1 (asserting

right to disputed benefits “under the ‘property’ clause of the 14th

Amendment of the U.S. Constitution, or ‘due process’); see also id. at 4.

The defendants’ confusion is understandable given the unorthodox

character of plaintiff’s Complaint. For jurisdictional purposes, however, a

constitutional claim appears meaningfully different from a statutorily

authorized review of an agency decision.

      Regardless of the confusion about the nature of the claims, this

Court has an independent obligation to determine whether subject matter

jurisdiction exists. See, e.g. Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010)

(“Courts have an independent obligation to determine whether subject-

matter jurisdiction exists, even when no party challenges it.”). Further,

plaintiff bears the burden of establishing the Court’s jurisdiction over his

claims. See, e.g., Sweet Pea Marine, Ltd. v. APJ Marine, Inc., 411 F.3d

1242, 1247 (11th Cir. 2005) (“The burden for establishing federal subject

                                      5
matter jurisdiction rests with the party brining the claim.”           (citing

McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002)). Since the

exact nature of Jaudon’s claim is not clear, he cannot establish the

existence of subject matter jurisdiction. He must, therefore, clarify the

nature of his claim.

     The federal statutes that authorize the equitable remedy that

Jaudon seeks, 28 U.S.C. §§ 1361 and 1651, do not provide independent

bases for the Court’s subject matter jurisdiction. See, e.g., Klay v. United

Healthgroup, Inc., 376 F.3d 1092, 1099 (11th Cir. 2004) (the All Writs Act

“does not create any substantive federal jurisdiction.”); Starbuck v. City &

Cnty. of San Francisco, 556 F.2d 450, 459 (9th Cir. 1977) (Section 1361

“does not provide an independent ground for jurisdiction”). Jaudon must,

therefore, clarify whether he contends that subject matter jurisdiction

over his claims derives from the Constitution or the statutes empowering

the respective agencies. Although the Court recognizes that this issue is

technical and complicated, it is not empowered to provide any guidance to

Jaudon in formulating his claim. See, e.g., Nezbeda v. Liberty Mut. Ins.

Co., 789 F. App’x 180, 182 (11th Cir. 2019) (“[The] liberal construction [of

pro se pleadings], however ‘does not give a court license to serve as de facto

                                      6
counsel for a party, or to rewrite an otherwise deficient pleading in order

to sustain an action.’” (citation omitted)).

     Jaudon is, therefore, DIRECTED to file an Amended Complaint

sufficient to establish this Court’s subject matter jurisdiction over his

claims. He must file the Amended Complaint within the sixty-day period

established above for perfection of service. When that period has expired,

the Court will review the state of this case to determine whether Jaudon

has BOTH (1) established this Court’s subject matter jurisdiction over his

claims and (2) effectively served the defendants.           If defendants are

effectively served, they are free to file a responsive pleading challenging

Jaudon’s assertion of subject matter jurisdiction within the time provided

under    the   Federal    Rules.      The      Clerk   is   DIRECTED       to

ADMINISTRATIVELY TERMINATE the Motion to Dismiss, doc 8,

pending Jaudon’s compliance with the directives of this Order.

     SO ORDERED, this 12th day
                             y of March,, 2020.

                                   _______________________________
                                     ________________________
                                   CHR
                                    HRISTOPHER
                                    H ISTO
                                         OPH
                                           PHER
                                            H   L. RAY
                                   UNITED STATEES MAGISTRATE JUDGE
                                            TATES
                                   SOUTHERN DISTRICT OF GEORGIA




                                      7
